DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sensor module” in Claims 1, 3, 5-7, 9, 12, 14, 16, 18, and 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0332855 (hereafter Seo et al.) in view of Noh et al. KR 10-0829094 (hereafter Noh et al.).

Regarding Claim 1, Seo et al. teaches:
1. A cleaner (vacuum cleaner 1) comprising: 
a body (cleaner body 10); 
a dust container (dust container 50) configured to be docked in the body (Figures 2 and 3); 
a sensor module (obstacle detecting members 44) that includes a sensor to detect information about a region around the body (Paragraph [0256]), and that is rotatably coupled (with cover member coupling portion 46) to the body at a rotational axis (axis of rotating portion 911, Figure 31 – projects in a direction left side to right side of the device) that intersects a horizontal direction (forward/backward direction of the device); and 
a motor (Noh et al. - motor 243) which provides a driving force to rotate the sensor module (Noh et al. – sensor module 200) relative to the body (see discussion below),
wherein the sensor module and the motor are positioned above the dust container (Figure 31).  

Seo et al. discloses a vacuum cleaner with substantially all the claim limitations as presented with 4 obstacle detecting members oriented at 4 different angles.  Seo et al. discloses a cover member portion 46 that allows the sensors to rotate relative to the main body.  Seo et al. does not disclose a motor providing a driving force to rotate the sensor relative to the body as claimed.  The reference Noh et al. discloses a robot vacuum cleaner 100 with obstacle detecting sensor 230 that is angle adjustable relative to the robot cleaner body 11 by a motor 243 rotation of a rotation member 220.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Seo et al. device to replace two obstacle detecting sensors 230 with a single 

Regarding Claim 2, Seo et al. teaches:
2. The cleaner of claim 1, wherein the dust container (dust container 50) is biased forward from the body (cleaner body 10)(shown in Figure 4).  

Regarding Claim 3, Noh et al. teaches:
3. The cleaner of claim 1, wherein the sensor module (sensor module 200) further includes: 
a case (sensor guide 221) which accommodates the sensor (sensor 230) and is rotatably coupled to the body (robot cleaner body 11) at the rotational axis (Figure 5); and 
a gear (pinion gear 241) which is coupled to the sensor case to rotate about the rotational axis of the sensor module (Figure 5), and receives the driving force of the motor (motor 243) to rotate the sensor module (Figure 5).  

Regarding Claim 4, Noh et al. teaches:
4. The cleaner of claim 1, wherein motor (motor 243) includes a rotating shaft (mounted to worm gear 242) that is provided in parallel with the horizontal direction (Figure 5).  

Regarding Claim 5, Noh et al. teaches:
5. The cleaner of claim 4, wherein the rotational axis of the sensor module (sensor module 200) is provided at a prescribed inclination (prescribed inclination is essentially 0 degrees as shown in Figure 5) with respect to a vertical direction (Figure 5).  

Regarding Claim 6, Noh et al. teaches:
6. The cleaner of claim 5, wherein the rotational axis of the sensor module (sensor module 200) is a first rotational axis (vertical axis shown in Figure 5), and wherein the cleaner further comprises: 
a worm gear (worm gear 242) which is coupled to the rotating shaft of the motor (motor 243) to receive the driving force (Figure 5); and 
at least one connecting gear (pinion gear 241) which is coupled to the worm gear and is configured to rotate around a second rotational axis.  

Regarding Claim 7, Noh et al. teaches:
7. The cleaner of claim 6, wherein the second rotational axis (vertical axis of pinion gear 241 as shown in Figure 5) of the connecting gear (pinion gear 241) is provided in parallel with the first rotational axis (vertical axis shown in Figure 5) of the sensor module (sensor module 200).  

Regarding Claim 8, Noh et al. teaches:
8. The cleaner of claim 6, wherein the second rotational axis (vertical axis of pinion gear 241 as shown in Figure 5) of the connecting gear (pinion gear 241) is positioned in parallel with the vertical direction (parallel and coaxial as shown in Figure 5), and 
wherein the connecting gear includes a bevel gear (see discussion below).  



Regarding Claim 12, Seo et al. teaches:
12. The cleaner of claim 1, further comprising: 
a power supply which supplies power to the sensor module (see discussion below); and 
a flexible circuit board which connects the power supply and the sensor module (see discussion below).  

Noh et al. does not disclose the details regarding a power supply that supplies power to the sensor module.  It would have been obvious to one with ordinary skill in the art at the time of the invention that a power supply is required, and therefore is present in the device, to provide power to the motor and to the sensor in order for the device to operate as claimed.  
That being said, it would have been obvious to use a connect power to the sensor module using techniques that are common in the prior art.  Specifically, it 

Regarding Claim 13, Seo et al. teaches:
13. The cleaner of claim 1, wherein the body (cleaner body 10) includes: 
a main body (body part 30) configured to selectively receive the dust container (dust container 50); and 
a cover (cover member 40) which covers the dust container when received in the main body and is rotatably coupled to the main body (Figure 4).  

Regarding Claim 14, Noh et al. teaches:
14. The cleaner of claim 13, wherein at least a part of the sensor module (sensor module 200) is exposed to a front side of the dust container cover (Seo et al. cover member 40)(see discussion below), and the motor (motor 243) is positioned inside the cover (see discussion below).

As previously presented, it would have been obvious to one with ordinary skill in the art at the time of the invention to replace two obstacle sensors on each side of the Seo et al. with a single obstacle sensor as taught by Noh et al. that rotates to cover at least the range of the two Seo et al. sensors.  Seo et al. teaches a canister that has the sensors located in the forward moving direction.  Therefore, it would have been obvious to locate the Noh et al. sensor module 200 including the motor 243 in a similar location as Seo et al. such that it is 

Regarding Claim 15, Noh et al. teaches:
15. The cleaner of claim 13, wherein a rotating shaft (mounted to worm gear 242) of the motor (motor 243) is positioned to extend parallel (Figure 5) to a bottom surface of the cover (Seo et al. cover member 40)(see discussion below).

As previously presented, it would have been obvious to one with ordinary skill in the art at the time of the invention to replace two obstacle sensors on each side of the Seo et al. with a single obstacle sensor as taught by Noh et al. that rotates to cover at least the range of the two Seo et al. sensors.  Seo et al. teaches a canister that has the sensors located in the forward moving direction.  Therefore, it would have been obvious to locate the Noh et al. sensor module 200 including the motor 243 in a similar location as Seo et al. such that the motor extends parallel to the bottom surface of the cover as claimed.
  
Regarding Claim 16, Noh et al. teaches:
16. The cleaner of claim 13, wherein the sensor module (sensor module 200) and the motor (motor 243) are constrained by a rotation of the cover (Seo et al. cover member 40)(see discussion below) and are configured to be rotated together.  



Regarding Claim 17, Seo et al. teaches:
17. The cleaner of claim 13, wherein the cover (cover member 40) includes: 
a lower cover (cover base 42); and 
an upper cover (outer cover 43) which is coupled to the lower cover and defines a space to receive the motor (Noh et al. - motor 243), 
wherein the motor is coupled to the lower cover (see discussion below).  

As previously presented, it would have been obvious to one with ordinary skill in the art at the time of the invention to replace two obstacle sensors on each side of the Seo et al. with a single obstacle sensor as taught by Noh et al. that rotates to cover at least the range of the two Seo et al. sensors.  Seo et al. teaches the sensors are coupled to the cover base 42 and located within a cavity formed by the cover base 42 and the outer cover 43.  Therefore, it would have 

Regarding Claim 18, Noh et al. teaches:
18. The cleaner of claim 1, wherein the motor (motor 243) is positioned eccentrically from the rotational axis of the sensor module module (sensor module 200)(see discussion below).  

Noh et al. teaches a gear combination of a pinion gear 241 coupled to a worm gear 242 arranged to rotate a sensor position about a vertical axis with a motor.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to use either a worm/pinion or two eccentrically located circular gears to create the same motion, since applicant has not disclosed that the eccentric orientation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either a worm/pinion or eccentrically oriented gears.

Regarding Claim 19, Seo et al. teaches:
19. A cleaner (vacuum cleaner 1) comprising: 
a body (cleaner body 10); 
a sensor module (obstacle detecting members 44) which is configured to be received in the body (Figures 2 and 3) to be rotatable (with cover member coupling portion 46) about a rotational axis (axis of rotating portion 911, Figure 31 – projects in a direction left side to right side of the device) that intersects a horizontal direction (forward/backward direction of the device); and 
a motor (Noh et al. - motor 243) the provides a driving force to rotate the sensor module (Noh et al. – sensor module 200) relative to the body (see discussion below), 
wherein the sensor module includes:   
at least one sensor (Noh et al. – sensor 230) that detects information about a region around the body (obstacle detection); 
a sensor case (Noh et al. – sensor guide 221) which receives the sensor and is rotatably coupled to the body (Noh et al. – robot cleaner body 11) at the rotational axis (Noh et al. – Figure 5); and 
a gear (Noh et al. – pinion gear 241) which is coupled to the sensor case, rotated about the rotational axis (Noh et al. – Figure 5), and receives the driving force of the motor.  

Seo et al. discloses a vacuum cleaner with substantially all the claim limitations as presented with 4 obstacle detecting members oriented at 4 different angles.  Seo et al. discloses a cover member portion 46 that allows the sensors to rotate relative to the main body.  Seo et al. does not disclose a motor providing a driving force to rotate the sensor relative to the body as claimed.  The reference Noh et al. discloses a robot vacuum cleaner 100 with obstacle detecting sensor 230 that is angle adjustable relative to the robot cleaner body 11 by a motor 243 rotation of a rotation member 220.  It would have been   

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with obstacle sensor arrangements.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723